  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                )
                                        )         CRIMINAL ACTION NO.
        v.                              )            2:18cr413-MHT
                                        )
ROCKTICA HUDSON                         )

                                    ORDER

    This      cause     is       before     the    court    on    defendant

Rocktica Hudson’s unopposed motion to continue.                            For

the reasons set forth below, the court finds that jury

selection      and   trial,       now   set    for   December      3,    2018,

should be continued pursuant to 18 U.S.C. § 3161(h)(7)

to February 4, 2019.

    While the granting of a continuance is left to the

discretion of the trial judge, see United States v.

Stitzer,      785    F.2d    1506,      1516      (11th Cir. 1986),       the

court    is   limited       by   the    requirements       of    the    Speedy

Trial Act, 18 U.S.C. § 3161.                The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
            public)   of    the   information   or
            indictment, or from the date the
            defendant   has   appeared   before  a
            judicial officer of the court in which
            such charge is pending, whichever date
            last occurs.”

§ 3161(c)(1).       The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”        §   3161(h)(7)(A).             In    granting     such    a

continuance,       the   court     may   consider,         among     other

factors, whether the failure to grant the continuance

“would be likely to ... result in a miscarriage of

justice,”     § 3161(h)(7)(B)(i),        or    “would     deny     counsel

for   the   defendant    ...     reasonable        time   necessary     for

effective preparation, taking into account the exercise

of due diligence.”       § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Hudson in a speedy trial.
Hudson     has      submitted     an     application          for    pretrial

diversion         and   represents       that    the     parties      need     a

continuance of about 90 days to give sufficient time

for     the       United      States     Attorney       to      review       the

pretrial-diversion            request,       and,      if     diversion      is

approved,         for   the    United States Probation Office to

conduct       a    pretrial-diversion           investigation.               The

government does not oppose the continuance.                          Based on

these     representations,         the       court     concludes     that     a

continuance        is   warranted       to    enable        Hudson   and     the

government sufficient time to prepare effectively by

completing the pretrial-diversion application process.



                                       ***



      Accordingly, it is ORDERED as follows:

      (1) Defendant Rocktica Hudson’s motion to continue

(doc. no. 19) is granted.
      (2)   The   jury     selection   and    trial,    now    set   for

December 3, 2018, are continued to February 4, 2019, at

10:00 a.m., in Courtroom 2FMJ of the Frank M. Johnson

Jr.    United     States     Courthouse      Complex,    One    Church

Street, Montgomery, Alabama.

      DONE, this the 20th day of November, 2018.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
